Title: To George Washington from Captain Henry Sewall and Ensign Aaron Francis, 28 January 1780
From: Sewall, Henry,Francis, Aaron
To: Washington, George


          
            May it please your Excellency,
            West point, Jany 28. 1780.
          
          We the subscribers having suffered the loss of all our baggage in the late unfortunate fire of the Quartermaster’s store at this post—urged by the extremity of necessity, & emboldened by the advice of Major-General Heath, beg leave to solicit your Excellency for relief, in such manner as may be judged most consistent with justice & equity. We forbear a particular detail of our loss, & only request present relief.
          From the intense severity of the present season—the great scarcity of the article of cloathing—the total insufficiency of our pay to procure it at private sale—together with suffering heretofore the like losses, without receiving any public reparation—we humbly conceive ourselves fit objects of public generosity: On this presumption we have the greatest confidence to hope for such supplies of blankets, shirts, shoes, stockings, &c. from the public store, as will relieve our present sufferings.
          If it should not be thought consistent for these articles (which are but a small part of our losses) to be furnished us gratis—we have only to request the privilege of purchasing them, with such other articles as we are in absolute need of, from the public store.
          We beg leave to mention Mr Timothy Whiting A.D.Q.M. Genl being absent on furlough, & Mr John White a Clerk in the store, who are partners with us in our present sufferings—and recommend them to your Excellency’s particular consideration.
          Having the fullest confidence, Sir, in your benignity, justice & humanity—we submit our case to your wise determination, & shall rest satisfied with the event. We have the honor to be Your Excellency’s Most obedient, Humble servants,
          
            H: sewall, Capt. 12th Mass. regtAaron Francis Ensn [11]th Mass. regt
          
         